Exhibit 10.1

 

[g144811kai001.jpg]

 

 

 

W. R. Grace & Co.

 

 

7500 Grace Drive

 

 

Columbia, MD 21044

 

 

John F. Akers

 

Chairman, Compensation Committee

 

W. R. Grace & Co. Board of Directors

 

 

May 27, 2009

 

Mr. Alfred E. Festa

14713 Goddingham Court

Midlothian, VA 23113

 

Dear Fred:

 

The Board of Directors has approved this letter agreement which specifies the
terms of your continued employment with W. R. Grace & Co. (the “Company”) as
Chief Executive Officer and President of the Company (collectively, the “CEO”). 
(In addition, this letter agreement was approved on April 22, 2009 by the U.S.
Bankruptcy Court with jurisdiction over the Company’s Chapter 11 cases.)

 

This letter agreement shall be effective as of June 1, 2009.

 

Your principal obligations, duties and responsibilities will continue to be
those generally inherent in the office and title of CEO.  Your office will
continue to be located at the Company’s Headquarters in Columbia, Maryland.

 

Also, you will continue as Chairman of the Board of Directors of the Company
(the “Board”), so long as holding both the Chairman and CEO positions is
permitted by applicable law and the rules of each securities exchange whose
regulations are applicable to the Company.

 

Fred, I am pleased that you have agreed to continue in the position of CEO and
Chairman, and we are confident that you will continue to make valuable
contributions to the success of the Company.

 

If you agree with the terms of this letter agreement, please sign where
indicated below and return one fully executed copy to me.  An additional copy of
this letter is also enclosed for your records.

 

Term of Agreement

 

The extended term of your employment as CEO under this letter agreement will be
for a period of four years, beginning immediately upon the expiration of your
current employment agreement, June 1, 2009, and ending on May 31, 2013 (such
period is referred to in this agreement as your “Extended CEO Employment Term”).

 

If your employment as CEO of the Company (or in any other position) continues
after the Extended CEO Employment Term, and no other contrary arrangements have
been mutually agreed in writing between you and the Board, then the arrangements
described in this agreement will be discontinued and you will be an employee of
the Company “at

 

--------------------------------------------------------------------------------


 

will” subject to the same requirements as similarly situated employees of the
Company at that time, except as provided under the following section entitled
“Severance Pay Arrangement”.

 

Compensation

 

1.                           Your annual base salary as of June 1, 2009, will be
$936,000.00.  Thereafter, your base salary will be subject to periodic reviews
on the same basis and at the same intervals as are applicable to other senior
officers of the Company.

 

Your salary will cease to accrue immediately upon your termination of employment
with the Company, even if your termination occurs during your Extended CEO
Employment Term and whether or not your termination is voluntary. (Note,
however, the provisions under “Severance Pay Arrangement.”)

 

2.                           You will, of course, continue to be eligible to
participate in the Company’s Annual Incentive Compensation Program.  Consistent
with the prior years that you have been CEO, your targeted award under the
Program for 2009 will be 100% of your base salary earned during the applicable
calendar year.  For 2010 and thereafter, your targeted award will continue to be
100% (or greater, as determined by the Board) of your annual base salary earned
during the applicable calendar year.  Any payments to you under the Program will
be made at the same time and in the same manner as payments to other
participants in the Program.  Under the Program, awards for a calendar year are
generally paid during March of the following calendar year   Awards under this
Program are subject to Board approval and are contingent upon individual
performance and financial results of the Company.   In general, the amount of
award paid to any participant may range from 0% to 200% of the participant’s
targeted award for the year, depending on individual performance and the extent
to which the Company achieves (or surpasses) certain financial goals.  Also, a
Program participant is not entitled to payment of an award for a calendar year,
if the participant is not an active employee of the Company on the date the
award is actually paid.  These and the other provisions of the Program will
apply to you in the same manner as applicable to other Program participants;
except as specified in the next sentence.  Notwithstanding the prior provisions
of this paragraph, if your employment is terminated by the Company without
“Cause” (as defined below) or by you as a result of “Constructive Discharge” (as
defined below) after the Company emerges from Chapter 11 but during your
Extended CEO Employment Term, or as a result of your death or because you become
entitled to disability income payments under the “Grace LTD Plan” and/or the
“ESP Plan” (mentioned below) at any time during your Extended CEO Employment
Term, then you (or your beneficiary, if applicable) will be entitled to a
pro-rated award under the Program for the calendar year of your last day of
employment with the Company.  In that event, your pro-rated award for that
calendar year will be calculated as follows:  the amount you would have
otherwise been awarded under the Program for that calendar year (but for your
termination), calculated based solely on the applicable financial results of the
Company for that calendar year, multiplied by the fraction whereby the numerator
is the number of days that you were an active employee of the Company during

 

2

--------------------------------------------------------------------------------


 

that calendar year and the denominator is 365.  The actual payment under the
Program for that calendar year shall be made to you at the same time and in the
same manner as payments are made to other Program participants (who were not
terminated prior to the payment date) for that calendar year.

 

3.                           You also will be eligible for a targeted award
under the Company’s Long-Term Incentive Plan (the “LTIP”) for the 2009 — 2011
performance period in the amount of $3,200,000; or an equivalent value comprised
of stock options or other equity and/or cash targets, as provided under the
terms of that LTIP.  The terms of your award under that LTIP, and your awards
under all other LTIPs, shall be the same as the terms governing the awards of
the other participants under the applicable LTIP, including the requirement of
active employment with the Company on the date an LTIP payment is made to the
LTIP participants, in order to be entitled to such a payment; except as
specified in the next sentence.  Notwithstanding the prior provisions of this
paragraph, if your employment is terminated by the Company without “Cause” (as
defined below) or by you as a result of “Constructive Discharge” (as defined
below) after the Company emerges from Chapter 11 but during your Extended CEO
Employment Term, or as a result of your death or because you become entitled to
disability income payments under the “Grace LTD Plan” and/or the “ESP Plan”
(mentioned below) at any time during your Extended CEO Employment Term, then you
will be entitled to a pro-rated award under each LTIP in which you participated
prior to your termination.  In that event, your pro-rated award under each such
LTIP will be calculated as follows: the amount you would have otherwise been
entitled to under the LTIP (but for your termination), multiplied by the
fraction whereby the numerator is the number of days that you were an active
employee of the Company during the performance period of the LTIP and the
denominator is the total number of days of during such performance period.  Each
payment under each such LTIP shall be made to you at the same time and in the
same manner as payments are made to other LTIP participants who were not
terminated prior to the payment date.

 

4.                           The Executive Severance Agreement you entered into
with the Company upon your initial election as an officer will remain in effect
during your term as CEO, subject to the actual terms of that agreement
(including the Board’s right to amend or terminate that agreement in accordance
with the procedures described therein).  In general, as you know, the terms of
that agreement would provide for a severance payment of 3 times the sum of your
annual base salary plus your targeted annual incentive compensation award, and
certain other benefits, in the event your employment terminates under certain
conditions following a change-in-control of the Company.

 


SEVERANCE PAY ARRANGEMENT


 

If your employment is terminated by the Company without “Cause” (as defined
below) during or at the time your Extended CEO Employment Term expires, or by
you as a result of “Constructive Discharge” (as defined below) during your
Extended CEO Employment Term, then you will be entitled to the severance payment
described in the

 

3

--------------------------------------------------------------------------------


 

next sentence.  The severance payment will be 2 times a dollar amount equal to
175% of your annual base salary at the time your employment is terminated.  The
severance payment may be made to you in installments, at the same time and in
the same manner as salary continuation payments, over a period of 24 months
beginning as of the date you are terminated.  However, at your option, the
entire severance payment may be paid to you in a single lump-sum as soon as
practical after your termination (if approved by the Compensation Committee). 
In all other respects, your severance pay arrangement shall be governed by the
terms of the W. R. Grace & Co. Severance Pay Plan for Salaried Employees.

 

Regarding this severance pay arrangement, please note that the provisions of the
letter agreement between the Company and you, dated December 18, 2008,
concerning section 409A of the Internal Revenue Code (the “Code”), are now
incorporated into this letter agreement.  Specifically, notwithstanding any
other provision of this letter agreement to the contrary, if you become entitled
to severance pay under this agreement, at a time that the Company determines
that you are a “specified employee”, within the meaning of Code section
409A(a)(2)(B), you will not be paid any of that pay prior to a date that is 6
months after your “separation from service” (within the meaning of section
409A(2)(A)(i)) from the Company or your date of death if sooner; provided,
however, if your employment is terminated involuntarily and you become entitled
to such severance pay, then you may receive, prior to that date, an amount of
severance pay under this letter  agreement (when added to the severance benefits
you receive under any other plan or program of the Company, if any, which is
deemed to be a “nonqualified deferred compensation plan” (as defined by section
409A(d)(1) of the Code)), that does not exceed an amount that is 2-times the
compensation limit under Code section 401(a)(17) at the time of your termination
(or 2-times your annual compensation at that time, if lesser). Fred, as CEO, you
would be a “specified employee” if and when you become entitled to such
severance pay under this letter agreement.  Fred, please note that the
provisions under this paragraph do not grant you any new or additional rights or
benefits, but instead these provisions are solely intended to help assure that
the severance benefits specified in your initial CEO letter agreement and
continued hereunder will be paid in a manner that does not violate the
provisions of Code section 409A.

 

Finally, please note that all payments under this letter agreement are intended
to be exempt from Code section 409A or, with respect to any such payment that is
not so exempt, to be in compliance with that Code section; and the provisions of
this letter agreement shall be interpreted and administered in that manner.

 

You will not, in any event, however, be entitled to the severance payment
described above if, at the time your employment terminates, your employment
terminates as the result of your death, or you are entitled to payments under
your Executive Severance Agreement described above, or to disability income
payments under the Grace “LTD Plan” and/or “ESP Plan” mentioned below.

 

Also, if you receive a severance payment under this letter agreement, you will
not be entitled to any other severance pay from the Company.

 

4

--------------------------------------------------------------------------------


 


DEFINITION OF CAUSE


 

“Cause”, for purposes of this letter agreement, means:

 

(i)        Commission by you of a criminal act (i.e., any act which, if
successfully prosecuted by the appropriate authorities would constitute a crime
under State or Federal law) or of willful misconduct (including but not limited
to violating written policies of the Company), either of which has had or will
have a direct material adverse effect upon the business affairs, reputation,
properties, operations or results of operations or financial condition of
Company,

 

(ii)       Refusal or failure of you to comply with the mandates of the Board
(unless any such mandates by the Board constitute Constructive Discharge, and
you have determined to terminate your employment as a result thereof), or
failure by you to substantially perform your duties as CEO, other than such
failure resulting from your total or partial incapacity due to physical or
mental illness, which refusal or failure has not been cured within 30 days after
notice has been given to you, or

 

(iii)      Material breach of any of the terms of this agreement by you, which
breach has not been cured within 30 days after notice has been given to you.

 


DEFINITION OF CONSTRUCTIVE DISCHARGE


 

“Constructive Discharge,” for purposes of this letter agreement, means the
occurrence of any of the following without your prior written consent:

 

(i)        any demotion from the position as CEO of the Company (provided that
this provision shall not apply if you agree that any other individual should be
elected as President and/or Chief Executive Officer of the Company);

 

(ii)       the relocation of your principle office to a location more than 35
miles away from the current site of the Company’s Headquarters in Columbia,
Maryland, without your prior consent;

 

(iii)      any material diminution in your level of authority from that of CEO
or any assignment to you of any duties that are not consistent with the position
of CEO; other than authority or duties that (a) may be appropriate to another
position with the Company that you hold in addition to the position of CEO,
(b) result from any requirement or request from the Board that is reasonably
related to your position as CEO (or any other position you may hold with the
Company at the time you retain your position as CEO), or (c) results from an
inadvertent failure or oversight of the Board that is remedied within 30 days
after your written notice thereof has been received by the Chairman of the
Compensation Committee of the Company’s Board of Directors;

 

(iv)      the Company imposes upon you compensation arrangements that do not
comply with this letter agreement; or

 

5

--------------------------------------------------------------------------------


 

(v)                     any material breach of this letter agreement by the
Company.

 

Notwithstanding the foregoing:

 

·                              any termination of employment by you will not be
deemed to be a termination as a result of Constructive Discharge, unless (i) you
provide to the Chairman of the Compensation Committee written notice of your
decision to terminate your employment that sets forth in reasonable detail the
specific conduct or occurrence that you deem constitutes Constructive Discharge
and the specific provision of this letter agreement upon which you rely and
(ii) the Company does not cure such conduct or occurrence within 30 days after
such notice has been received by the Chairman of the Compensation Committee;

 

·                              your right to terminate your employment on the
basis of Constructive Discharge shall be deemed waived by you if you do not
provide such notice to the Chairman of the Compensation Committee within 60 days
after you become aware of all material facts regarding the conduct or occurrence
that you deem constitutes Constructive Discharge.

 

Other Benefit Programs

 

As a senior officer of the Company, you will also continue to be eligible to
participate in the following benefit plans and programs (subject to the
continuation and the actual provisions of the plans and programs, as amended
from time to time):

 

·                              The W. R. Grace & Co. Retirement Plan for
Salaried Employees (“Grace Salaried Retirement Plan”)

·                              The W. R. Grace & Co. Supplemental Executive
Retirement Plan

·                              The W. R. Grace & Co. Salaried Employee Savings &
Investment Plan

·                              The W. R. Grace & Co. Savings & Investment Plan
Replacement Payment Program

·                              The W. R. Grace & Co. Long-Term Disability Income
Plan (“LTD Plan”)

·                              Executive Salary Protection Plan (“ESP Plan”)

·                              The W. R. Grace & Co. Voluntary Group Accident
Insurance Plan

·                              The W. R. Grace & Co. Business Travel Accident
Insurance Plan

·                              The W. R. Grace & Co. Group Term Life Insurance
Program

·                              Personal Excess Liability Insurance

·                              The W. R. Grace & Co. Group Medical Plan

·                              The W. R. Grace & Co. Dental Plan

·                              Retiree Medical Coverage

 

In addition, during your employment with the Company, you shall also be entitled
to participate in all other employee/executive perquisites, pension and welfare
benefit plans and programs made available to the Company’s senior level
executives or to its employees generally, as such plans or programs may be in
effect, and amended, from time to time.

 

6

--------------------------------------------------------------------------------


 

INDEMNIFICATION

 

The Company shall, to the extent permitted by applicable law, indemnify you and
hold you harmless from and against any and all losses and liabilities you may
incur as a result of your performance of your duties as a director, officer or
employee of the Company.  In addition, the Company shall indemnify and hold you
harmless against any and all losses and liabilities that you may incur, directly
or indirectly, as a result of any third party claims brought against you (other
than by any taxing authority) with respect to the Company’s performance of (or
failure to perform) any commitment made to you under this agreement.

 

The provisions of this section shall survive the termination of this letter
agreement.

 

Dispute Resolution

 

Any dispute, controversy or claim arising out of or relating to this letter
agreement, or a breach thereof, shall be settled by arbitration in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association as such rules are in effect on the date of the
delivery of a demand for arbitration (the “National Resolution Rules”), which
shall be effectuated by the demanding party providing notice to the other party
in accordance with the provisions below under the heading “Notices”.  The
parties expressly acknowledge that they are waiving their rights to seek
remedies in court, including without limitation the right (if any) to a jury
trial.

 

There shall be one arbitrator, to be selected under the National Resolution
Rules.

 

The decision of the arbitrator shall be final and binding on the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns.  Judgment upon any award of the arbitrator may be
entered in any court of competent jurisdiction, or application may be made to
any such court for the judicial acceptance of the award and for an order of
enforcement.

 


AIR TRAVEL


 

In addition to the usual Company policies regarding air travel by senior
officers on Company business, the Company will provide you with travel by
chartered aircraft or with travel on an aircraft fractionally owned by the
Company, at times requested by you, including for reasonable personal travel
that will be included as taxable income to you.

 


NOTICES


 

Except as otherwise provided herein, you and the Company agree that any notices
and other communications permitted or required under this letter agreement shall
be in

 

7

--------------------------------------------------------------------------------


 

writing and shall be given by hand delivery to the other party or sent by
registered or certified mail, return receipt requested, postage prepaid, or by
nationally recognized overnight courier service, addressed as follows:

 

If to you:

 

Alfred E. Festa

W. R. Grace & Co.

7500 Grace Drive

Columbia, MD 21044

 

If to the Company:

 

W. R. Grace & Co.

Attention:  General Counsel

7500 Grace Drive

Columbia, MD 21044

 

or to such other addresses as either party furnishes to the other in writing in
accordance with this notice provision.  Notices and communications shall be
effective when actually received by the addressee.

 


NO MITIGATION; NO SET OFF


 

In the event of any termination of employment hereunder, you shall be under no
obligation to seek other employment and there shall be no offset against any
amounts due to you under this letter agreement on account of any remuneration
attributable to any subsequent employment you may obtain.  The amounts payable
hereunder shall not be subject to setoff, counterclaim, recoupment, defense or
other right which the Company may have against you.

 


SUCCESSORS


 

Except as otherwise provided herein, this letter agreement is personal to you,
and without the prior written consent of the Company shall not be assignable by
you other than by will or the laws of descent and distribution.  This agreement
shall inure to the benefit of and be enforceable by your legal representatives. 
This agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.  Except as provided herein, this agreement shall not
be assignable by the Company without your prior written consent.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  “Company” means the Company
as hereinbefore defined and any successor to its business and/or

 

8

--------------------------------------------------------------------------------


 

assets as aforesaid that assumes and agrees to perform this agreement by
operation of law or otherwise.

 


SURVIVORSHIP


 

The respective rights and obligations of the parties hereunder shall survive any
termination of your employment to the extent necessary to effect those rights
and obligations.

 

Vacation

 

As an officer of the Company, you shall be entitled to four weeks paid vacation
per full calendar year of employment with the Company.

 


CONFIDENTIALITY AND NON-COMPETE AGREEMENTS


 

Fred, of course, the Company’s standard employment agreement (the “Standard
Agreement”), which includes agreements regarding the confidentiality of Company
information and non-competition, and similar provisions, which you signed in
order to commence employment with the Company shall remain in full force and
effect; except you and the Company agree that, to the extent that the terms the
Standard Agreement differ from the terms of this letter agreement, the terms of
this letter agreement (and not the Standard Agreement) shall control your
employment relationship with the Company, and that the provisions of item 5 of
the Standard Agreement are not applicable to the terms of this letter agreement,
in that the Standard Agreement does not supercede any terms of this letter
agreement.  A copy of the Standard Agreement that you signed has previously been
provided to you.

 


MISCELLANEOUS


 

You and the Company acknowledge this letter agreement, and the other written
agreements referred to herein, contain the entire understanding of the parties
concerning the subject matter hereof.  You and the Company acknowledge that this
agreement supersedes any prior agreement between you and the Company concerning
the subject matter hereof.  Except as expressly otherwise provided herein, this
agreement shall not adversely affect your right to participate in, or receive
any benefit under, any incentive, severance or other benefit plan or program in
which you may from time to time participate.

 

If any provision of this agreement is held invalid or unenforceable in whole or
in part, such provision, to the extent it is invalid or unenforceable, shall be
revised to the extent necessary to make the provision, or part hereof, valid and
enforceable, consistent with the intentions of the parties hereto.  Any
provision of this agreement that is held invalid

 

9

--------------------------------------------------------------------------------


 

or unenforceable, in whole or in part, shall not affect the validity and
enforceability of the other provision of this agreement, which shall remain in
full force and effect.

 

This letter agreement may be amended, superseded or canceled only by a written
instrument specifically stating that it amends, supersedes or cancels this
agreement, executed by you and the Company.

 

If you have any questions regarding any expectations of your new position,
please call me.

 

If you have any questions regarding the compensation and Company benefit plans
and programs, please feel free to call W. Brian McGowan, Senior Vice President,
Administration, at (410) 531-4191.

 

Fred, we look forward to continuing to work with you in your capacity as CEO and
Chairman.

 

Sincerely,

 

 

/s/ JOHN F. AKERS

 

 

 

John F. Akers

 

Chairman, Compensation Committee

 

W. R. Grace & Co. Board of Directors

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ ALFRED E. FESTA

 

Alfred E. Festa

 

 

 

 

 

5/27/09

 

Date

 

 

 

 

 

cc: W. B. McGowan

 

 

10

--------------------------------------------------------------------------------